Hemingway, J. The writing sued upon passed the right of possession, and therefore created a lease and not a license. Tinsley v. Craige, 54 Ark. 346. The rights of the lessee are vested, not determinable at the will of the lessor; and a sale during the term of the lease, to one having' notice of it, could not extinguish it. By the terms of the instrument the lessee had a right to cut, remove and appropriate the timber ; and if the defendant by his wrongful acts deprived him of the enjoyment of the right, he is liable to the extent of the injury— that is, for what the timber would have been worth when removed, less the expense of removing it. And it is not necessary that such act should have been accompanied by force or violence; but if the defendant, knowing of the right, wilfully prevented its enjoyment by making threats of prosecution that induced the lessee’s servants to leave his employ and dissuaded others from entering his service, he is liable for the damage. Schouler, Dom. Rel. sec. 487; Wood’s Master & Servant, sec. 239; Walker v. Cronin, 107 Mass. 555; Dickson v. Dickson, 33 La. An. 1261; Bixby v. Dunlap, 22 Am. Rep. 475 and note; Lee v. West, 47 Ga. 311. It follows that the complaint stated a cause of action, and that the court’s charge to the jury was correct; as the motion for a new trial presents no other question, the judgment is affirmed.